Exhibit NEXECUTION COPY This VOTING AGREEMENT, dated as of March 15, 2010 (this “Agreement”), by and among Sage Parent Company, Inc., a Delaware corporation (“Parent”) and the Persons listed on Schedule A hereto (each, a “Subject Shareholder”, and collectively, the “Subject Shareholders”).With respect to each individual Subject Shareholder, this Agreement shall be treated as a separate agreement as between such Subject Shareholder and Parent. WHEREAS, Parent, Sage Merger Company, Inc., a Delaware corporation and a wholly-owned subsidiary of Parent (“Sub”), and Sport Supply Group, Inc., a Delaware corporation (the “Company”), propose to enter into a Merger Agreement, dated as of the date hereof (as the same may be amended, supplemented or modified from time to time, the “Merger Agreement”), pursuant to which Sub shall merge with and into the Company, with the Company being the surviving corporation, and pursuant to which each of the holders of Company Common Stock shall receive the Merger Consideration with respect to the shares of Company Common Stock held thereby; capitalized terms used but not defined herein shall have the meanings ascribed to such terms in the Merger Agreement; WHEREAS, each Subject Shareholder Beneficially Owns the number of shares of Company Common Stock set forth opposite its name on Schedule A hereto (such shares of Company Common Stock, together with any other shares of Company Common Stock or other shares of Company Capital Stock acquired by such Subject Shareholder by stock dividend or stock split after the date hereof and during the term of this Agreement, being collectively referred to herein as such
